ignificant index no asup department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug ep pat a2- company - plan no ein this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning january the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the conditional waiver has been granted the company has experienced substantial temporary hardship as evidenced by a through _ net_loss for the fiscal years and negative working_capital for the fiscal years the company has stated that the current financial hardship is due primarily to two one- and the loss time occurrences fiscal_year negative net_worth for the and remediation at a former of their largest customer the company has taken steps to effect recovery including cutting back the company’s manufacturing staffing and eliminating certain fixed costs adding a to help regain lost business in this market expanding volume and increasing their market share in the company’s business and lowering prices in the company's - order to increase sales the plan was amended to freeze participation effective march employees participating in the plan at that date continuing to accrue benefits under the plan the ratio of current_liability to the actuarial value of assets i sec_75 _ with only this waiver has been granted subject_to the following condition which the company has agreed to the company will timely satisfy the minimum_funding_standard for the plan for the plan years beginning january including the amortization payments for the conditional waiver granted by this letter by the period described in sec_412 of the code and january if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to its profit sharing plan to increase the liabilities of that plan or the establishment of new plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning january this letter should be entered on schedule b actuarial information we have sent the date of a copy of this letter to the manager ep classification in if you have any questions concerning this letter please contact in any correspondence relating to this letter please refer to se t ep ra t a2 as well sincerely mlle f- james e holland jr manager employee_plans technical
